DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 11/5/20.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
2. 	The drawings received on 11/5/20 are acceptable.                                            Allowable Subject Matter
3.  	Claims 1 – 17 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art including Neel et al. (9,897,641) disclose a method for real-time monitoring of the operational state of a capacitive sensor comprising a rotating machine, and an electronic module, the method including generating, within the electronic module, a signal for compensating in capacitance parasitic effects from a transmission line and the sensor, generating, within the electronic module, a signal for compensating in conductance parasitic effects from the transmission line and the sensor, extracting a signal representative of the capacitance 1), so as to measure a second electrical signal relating to an electrode-guard capacitance (C.sub.eg) but do not anticipate or make obvious the provisions of “forming with said first measurement electrodes a first detection channel, to polarize said first measurement electrodes at an alternating potential, called excitation potential, different from a ground potential, and measure a signal relative to a capacitance, called electrode-object capacitance, between each first measurement electrode and said object and second detection electronics for the second measurement electrodes of said assembly, forming with said second measurement electrodes a second detection channel” in combination with the other limitations presented in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Neel et al. (9,897,641) disclose a method for real-time monitoring of the operational state of a capacitive sensor.   	Neel et al. (20210231718) disclose a series redundant capacitive sensing device.    	Roziere et al. (20160034102) disclose a method of multi-zone capacitive sensing, device and apparatus implementing the method.   	Neel et al. (10976460) disclose a device and method for detecting the approach and/or contact, and the pressure of an object in relation to a detection surface. signal 6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/26/22